Exhibit 10.14

 

 

INCENTIVE STOCK OPTION AGREEMENT

 

 

This INCENTIVE STOCK OPTION AGREEMENT (this "Incentive Option Agreement") is
made effective as of the September 1, 2015 (the "Date of Grant"), between
Torvec, Inc., a New York corporation (the "Company"), and Kathleen A. Browne
(the "Participant").

 

R E C I T A L S:

 

WHEREAS, effective September 1, 2015, the Company's Board of Directors (the
"Board") approved the grant of the Option set forth herein as an inducement for
the Participant to join the Company as one of its employees;

 

WHEREAS, such Option is granted pursuant to and in accordance with the terms of
the Company’s 2011 Stock Option Plan (“Plan”) as approved by the Company’s
shareholders at the annual meeting of shareholders held on January 27, 2011;

 

WHEREAS, such Option is subject to and governed by the provisions of the Plan as
it presently exists and as it may be amended and/or modified;

 

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

 

1.     Option Grant.

 

(a)     The Company hereby grants to the Participant the right and option (the
"Option") to purchase 25,000 shares of the $.01 par value common stock of the
Company (“Optioned Shares”), on the terms, conditions and provisions set forth
in the Plan and, more specifically, as contained herein.

 

(b)     The Option is intended to be an “incentive stock option” within the
meaning of section 422 of the Internal Revenue Code of 1986, as amended, and is
granted to the Participant in his capacity as an employee of the Company. Under
current provisions of federal tax law, if the Participant exercises the Option
while he is an employee or within three months of his termination of employment
(one year in the case of total and permanent disability) and does not dispose of
the Optioned Shares for a period of two years from the Date of Grant and for a
period of one year from the date of exercise, no income or gain for federal
regular income tax purposes will be recognized to the Participant upon either
the grant of the Option or upon the Participant’s exercise of all or a portion
of the Option. Upon the subsequent disposition of the Optioned Shares, long or
short term capital gain or loss will be recognized by the Participant to the
extent of the holding period of the Optioned Shares and the extent to which the
selling price exceeds or is less than the Participant’s basis in the Optioned
Shares.

 

 
 

--------------------------------------------------------------------------------

 

 

The Participant also understands that for purposes of the alternative minimum
income tax calculation under current federal tax law, the difference between the
exercise price and the fair market value of the Optioned Shares is includible as
an item of gross income for the taxable year of exercise except to the extent
the Optioned Shares are both nontransferable and subject to a substantial risk
of forfeiture.

 

The Participant also understands that the provisions of federal tax law
described above are subject to change and, consequently, the Participant agrees
to consult with his own tax advisor with respect to the federal and state income
tax treatment to be accorded the grant the Option, the exercise of the Option
and the disposition of Optioned Shares.

 

(c)     Neither the Company, nor the Board, nor the Company’s Governance and
Compensation Committee, nor any person acting on behalf of any of them, shall be
liable to the Participant by reason of any tax asserted under Section 4999 of
the Code.

 

2.      Option Price.

 

The exercise price of the Optioned Shares subject to the Option shall be ($.28)
per Share, the closing price of the Company’s common stock on September 1, 2015
(the "Option Price").

 

3.      Option Term.

 

The term of the Option shall commence on the Date of Grant and shall continue
until 5:00 p.m., EST on September 1, 2025 provided that this Option shall
terminate at the end of three months (one year in the case of permanent and
total disability) following the termination of the Participant’s employment with
the Company as an employee (the "Option Term"). Upon the Participant’s
termination of employment, he shall forfeit the unvested portion of this Option
and shall be entitled to exercise only the Vested Portion of this Option during
the three month (one year in the case of permanent and total disability) period
following such termination.

 

4.     Vesting of the Option

 

The Option shall not be exercisable immediately but shall vest in equal
installments on the close of business on September 1, 2016, September 1, 2017,
September 1, 2018, and September 1, 2019 (each, a "Vesting Date"). At any time,
the portion of the Option which has become vested in accordance with the terms
hereof shall be called the "Vested Portion".

 

 

Date

 

Vested

 Percentage

Cumulative

Vested Portion

9/1/2016

25%

1/4

9/1/2017

50%

2/4

9/1/2018

75%

3/4

9/1/2019

100%

4/4

 

 
-2- 

--------------------------------------------------------------------------------

 

 

5.      Exercise Procedures.

 

(a)     Notice of Exercise. To the extent exercisable, the Participant or the
Participant's legal representative may exercise the Vested Portion or any part
thereof prior to the expiration of the applicable Option Term corresponding to
the Vested Portion by giving written notice to the Company in the form attached
hereto as Exhibit A (the "Notice of Exercise"). The Notice of Exercise shall be
signed by the person exercising such Option. In the event that such Option is
being exercised by the Participant's legal representative, the Notice of
Exercise shall be accompanied by proof (satisfactory to the Company) of such
legal representative's right to exercise such Option on behalf of the
Participant’s estate.

 

(b)     Method of Exercise; Payment Provisions. The Participant or the
Participant's legal representative shall deliver to the Company at the time the
Notice of Exercise is delivered, payment of the aggregate Option Price due with
respect to the Optioned Shares being purchased by payment in cash, cashier's
check or a certified check. In the alternative, the Participant may exercise the
Option, in whole or in part, by way of a “cashless exercise” by having the
Company withhold shares of common stock issuable upon exercise of this Option
equal in value to the aggregate Option Price as to which the Option is so
exercised based on the “Market Price” of the Company’s common stock on the
trading day immediately prior to the date on which the Notice of Exercise is
delivered to the Company. The “Market Price” of the common stock on any date
means the closing price for such common stock as reported on any national or
regional securities exchange on which such common stock is listed for trading or
as reported on any over-the-counter bulletin board quotation system providing
regularly quoted bid and asked prices and sales volume for such common stock.

 

 

(c)     Issuance of Optioned Shares. Provided the Company receives a properly
completed and executed Notice of Exercise and payment for the full amount of the
aggregate Option Price as set forth in section 5(b), the Company shall promptly
cause the Optioned Shares underlying the exercised Option to be issued in the
name of the Person exercising the Option. Until certificates for the Optioned
Shares have actually been issued and registered in such Person’s name on the
books of the Company or its registrar upon the due exercise of the Option, such
Person shall not have any of the rights of a shareholder with respect to the
Optioned Shares being purchased. The Company shall be allowed a reasonable time
following delivery of a properly executed Notice of Exercise and payment of the
Option Price in which to accomplish the issuance and registration.

 

6.     Electronic Delivery of Documents.

 

The Participant agrees that the Company may deliver by e-mail all documents
relating to this Option (including, without limitation, prospectuses required by
the Securities and Exchange Commission) and all other documents that the Company
is required to deliver to its security holders (including, without limitation,
annual reports and proxy statements). The Participant also agrees that the
Company may deliver these documents by posting them on a web site maintained by
the Company or by a third party under contract with the Company. If the Company
posts these documents on a web site, it will notify the Participant by e-mail.

 

 
-3- 

--------------------------------------------------------------------------------

 

 

7.     Securities Trading Policy.

 

The Participant agrees to comply with the Company's Securities Trading Policy
when selling Optioned Shares.

 

8.     Adjustment of Optioned Shares.

 

In the event of any corporate event or transaction (as described in Article 12
of the Company’s 2011 Stock Option Plan), the terms of this Option Agreement
(including, without limitation, the number and kind of Optioned Shares subject
to this Option Agreement and the Option Price) shall be adjusted as set forth in
Article 9 of the Company’s 2011 Stock Option Plan and such Article of said Plan
is hereby made a part hereof with respect to the subject of adjustments of
Optioned Shares.

 

9.      No Right to Continued Service as Employee of Company.

 

The granting of the Option evidenced hereby and this Option Agreement shall
impose no obligation on the Company or any Affiliate to continue the Participant
as an employee of the Company and shall not lessen or affect any right that the
Company may have to terminate his employment status.

 

10.     Securities Laws/Legend on Certificates.

 

(a)     The issuance and delivery of Optioned Shares shall comply with all
applicable requirements of law, including, without limitation, the Securities
Act of 1933, as amended (the “Act”) the rules and regulations promulgated
thereunder, state securities laws and regulations, and the regulations of any
stock exchange or other securities market on which the Optioned Shares may then
be listed and/or traded. Consequently, the Participant agrees that, unless the
issuance and sale of the Optioned Shares to the Participant upon the exercise of
all or any portion of this Option is registered under such Act, the Company
shall be entitled to cause a federal securities law restrictive legend to be
imprinted on the certificate(s) to be issued to the Participant as the result of
such exercise and the Participant agrees that he will provide to the Company an
agreement or certificate containing such representations, warranties and
covenants as the Company may deem necessary to satisfy the requirements of any
claimed exemption from the registration requirements of such Act. The Company
shall have no obligation to file any registration statement covering resales of
Optioned Shares acquired pursuant to the exercise of the Option.

 

 

(b) The exercise of the Option may be temporarily suspended by the Company
without liability to the Company during times when, in the reasonable opinion of
the Company, such suspension is necessary to preclude violation of any
requirements of applicable law or regulatory bodies having jurisdiction over the
Company. If the Option would expire during the suspension period, then the
Option shall be exercisable as of the first day after the end of the suspension
period for the number of days the Option could not be exercised solely due to
the suspension.

 

 
-4- 

--------------------------------------------------------------------------------

 

 

11.     Nontransferability. The Option may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by the Participant other
than by will or by the laws of descent and distribution, and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the Company or any Affiliate; provided, that,
the designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance. During the Participant's
lifetime, the Option is exercisable only by the Participant. In the event the
right to exercise the Option passes to the Participant’s estate, or to a person
to whom such right devolves by reason of the Participant’s death, then the
Option shall be nontransferable in the hands of the Participant’s executor,
administrator, beneficiary or of such person as the case may be (except that the
Option may be transferable by the Participant’s executor and/or administrator to
the beneficiary(ies) or distributees of the Participant’s estate as a part
thereof).

 

12.     Relationship. The Option shall not be deemed to be salary or other
compensation to the Participant for purposes of any pension, thrift, profit
sharing, stock purchase or other employee benefit plan now maintained or
hereafter adopted by the Company.

 

13.      Notices. Any notification required by the terms of this Option
Agreement shall be given in writing and shall be deemed effective upon personal
delivery or within three (3) days of deposit with the United States Postal
Service, by registered or certified mail, with postage and fees prepaid. A
notice shall be addressed to the Company, Attention: Corporate Secretary, at its
principal executive office and to the Participant at the address that he or she
most recently provided to the Company.

 

14.     Entire Agreement. This Option Agreement and the Company’s 2011 Stock
Option Plan constitute the entire contract between the parties hereto with
regard to the subject matter hereof. This Option Agreement supersedes any other
agreements, representations or understandings (whether oral or written and
whether express or implied) which relate to the subject matter hereof.

 

15.     Waiver. No waiver of any breach or condition of this Option Agreement
shall be deemed to be a waiver of any other or subsequent breach or condition
whether of like or different nature.

 

16.     Successors and Assigns. The provisions of this Option Agreement shall
inure to the benefit of, and be binding upon, the Company and its successors and
assigns and upon the Participant, the Participant's assigns and the legal
representatives, heirs and legatees of the Participant's estate, whether or not
any such person shall have become a party to this Option Agreement and have
agreed in writing to be joined herein and be bound by the terms hereof.

 

 
-5- 

--------------------------------------------------------------------------------

 

 

17.     Choice of Law. Except insofar as federal securities law is controlling,
this Option Agreement shall be governed by the law of the State of New York
(regardless of the laws that might otherwise govern under applicable New York
principles of conflicts of law) as to all matters, including but not limited to
matters of validity, construction, effect, performance and remedies.

 

18.     Amendment. This Option Agreement and the Option granted hereunder may be
amended at any time in accordance with Article 10 of the Company’s 2011 Stock
Option Plan and such Article of said Plan is hereby made a part hereof with
respect to the subject of amendments of this Agreement.

 

19.    Severability. The provisions of this Option Agreement are severable and
if any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.

 

20.     Signature in Counterparts. This Option Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

[Signature Page Follows]

 

 
-6- 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto have entered into this Option Agreement.

 

 

 

 TORVEC, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

 

Title: 

 

 

 

Acknowledged as of the

date first written above:

 

PARTICIPANT:

 

 

 

 

 

 
-7- 

--------------------------------------------------------------------------------

 

  

EXHIBIT A

NOTICE OF EXERCISE

 

Torvec, Inc.

 

1999 Mt. Read Blvd., Building #3

 

Rochester, NY 14615

 

Attn:

Date of Exercise: ______________________

 

Gentlemen:

 

1. Exercise of Option. This constitutes notice to Torvec, Inc. (the "Company")
that pursuant to my Incentive Stock Option Agreement (the "Option Agreement") I
elect to purchase the number of Optioned Shares of Company common stock set
forth below and for the price set forth below. By signing and delivering this
notice to the Company, I hereby acknowledge that I am the holder of the stock
option (the "Option") exercised by this notice and have full power and authority
to exercise the same.

 

Date of Grant:

     

Number of Optioned Shares as to which the Option is exercised:

     

Shares to be issued in name of:

     

Total exercise price:

$

   

Cash Exercise

 

Cash payment delivered herewith:

 

Cashless Exercise—Number of Shares Used to Make Payment

$

 

2.     Form of Payment. Forms of payment other than cash or its equivalent (e.g.
by cashier's check) are permissible in accordance with section 6(b) of the
Incentive Stock Option Agreement.

 

3.     Delivery of Payment. With this notice, I hereby deliver to the Company
the full purchase price of the Optioned Shares and any and all withholding taxes
due in connection with the exercise of my Option.

 

4.     Rights as Shareholder. While the Company will endeavor to process this
notice in a timely manner, I acknowledge that until the issuance of the shares
underlying the Optioned Shares (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company), no
right to vote or receive dividends or any other rights as a stockholder shall
exist with respect to such shares, notwithstanding the exercise of my option(s).
No adjustment shall be made for a dividend or other right for which the record
date is prior to the date of issuance of the optioned stock.

 

 
A-1 

--------------------------------------------------------------------------------

 

 

5.      Interpretation. Any dispute regarding the interpretation of this notice
shall be submitted promptly by me or by the Company to the Governance and
Compensation Committee, which shall review such dispute at its next regular
meeting. The resolution of such a dispute by such Committee shall be final and
binding on all parties.

 

6.      Governing Law; Severability. This notice is governed by the internal
substantive laws but not the choice of law rules, of New York. In the event that
any provision hereof becomes or is declared by a court of competent jurisdiction
to be illegal, unenforceable or void, this notice will continue in full force
and effect without said provision.

 

7.      Entire Agreement. The Option Agreement under which the Optioned Shares
were granted are incorporated herein by reference, and together with this notice
constitute the entire agreement of the parties with respect to the subject
matter hereof.

 

 

Very truly yours,

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

______________________________(social security number)

 

 

A-2